DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-27		Pending
Prior Art References:
Lin			USPAP 2017/0016468 A1
Craven		US 7,293,947 B2

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As examples, claim 17 states, “the leading flank is offset from radial and extends in a direction toward the trailing flank”, this is confusing and needs clarification. Further, claim 20 states, “the outer lower part running extending defining a first frustoconical taper angle” is also needs clarification. 
Claim Objections
Claim 20 is objected to because of the following informalities:  line 4, “frustconical” should be “frustoconical”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-13, 16-18, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (USPAP 2017/0016468 A1).

Regarding claim 1, Lin discloses a cement board screw (abstract), comprising:
a head end (26), a shank (22) and a tapered end (24, fig. 3), the head end (26) including a tool engaging part (60), the head end (26) located at one end of the shank (22) and the tapered end (24, fig. 3) located at an opposite end of the shank (22);
a high thread (36) formed along the shank (22), wherein the high thread (36) begins on the tapered end (24, fig. 3), extends onto the shank (22) and terminates at a first axial location (28) along the shank (22), wherein the high thread (36) defines a high peripheral edge (fig. 3), wherein the high thread (36) includes a leading flank (42) and a trailing flank (44) that meet at the high peripheral edge (fig. 3) and together define a 
a low thread (48) formed along the shank (22), wherein the low thread (48) begins on the tapered end (24, fig. 3), extends onto the shank (22) and terminates substantially at the first axial location (28) along the shank (22) such that an axial length of the low thread (48) is substantially the same as and contiguous with an axial length of the high thread (36), wherein the low thread (48) defines a low peripheral edge (fig. 3), wherein the low thread (48) includes a leading flank (49) and a trailing flank (51) that meet at the low peripheral edge (fig. 3) and together define a low thread (48) angle that is between about fifty degrees and about seventy degrees (C3, C4; fig. 7; [0025]).

Regarding claim 2, Lin discloses the cement board screw of claim 1 wherein:
the cement board screw has a penetrating axial length (fig. 3), and
a first axial distance (fig. 3) between the tip (24) of the tapered end (24, fig. 3) and the first axial location (28) is at least seventy percent of the penetrating axial length (fig. 3).

Regarding claim 3, Lin discloses the cement board screw of claim 2 wherein the first axial distance (fig. 3) is at least eighty percent of the penetrating axial length (fig. 3).

Regarding claim 4, Lin discloses the cement board screw of claim 1 wherein the high thread (36) is an asymmetric thread (fig. 3; [0025]).

Regarding claim 5, Lin discloses the cement board screw of claim 4 wherein the low thread (48) is a symmetric thread (fig. 3).

Regarding claim 6, Lin discloses the cement board screw of claim 4 wherein a trailing flank angle (fig. 7) of the high thread (36) is less than a leading flank (42) angle of the high thread (36; [0025]).

Regarding claim 7, Lin discloses the cement board screw of claim 6 wherein the trailing flank angle (fig. 7) is no more than twenty degrees and the leading flank (49) angle is no less than twenty-five degrees (fig. 7; [0025]).

Regarding claim 11, Lin discloses the cement board screw of claim 1 wherein the first axial location (28) is spaced from the head end (26) and the shank (22) includes a set of counter threads (38) on the shank (22) and running from proximate the first axial location (28) toward the head end (26), the counter threads (38) having a helical direction that is opposite (fig. 3) a helical direction of the high thread (36) and the low thread (48).

Regarding claim 12, Lin discloses the cement board screw of claim 11 wherein the counter threads (38) have a major diameter (fig. 3) that is less than a major diameter (fig. 3) of the high thread (36).

Regarding claim 13, Lin discloses the cement board screw of claim 12 wherein the counter threads (38) have a minor diameter (fig. 3) that is greater than a minor diameter (fig. 3) of both the high thread (36) and the low thread (48).

Regarding claim 16, Lin discloses the cement board screw of claim 11 wherein each counter thread (38) includes a leading flank (fig. 3) and a trailing flank (fig. 3), and for each counter thread (38):
the trailing flank (fig. 3) extends substantially radially in a plane that is perpendicular (fig. 3) to a center axis (fig. 3) of the screw (20).

Regarding claim 17, Lin, as best understood by Examiner, discloses the cement board screw of claim 16 wherein, for each counter thread (38):
the leading flank (42) is offset from radial and extends in a direction toward the trailing flank (fig. 3).

Regarding claim 18, Lin discloses the cement board screw of claim 1 wherein the high thread (36) and low thread (48) include a minor diameter Dm, the high thread (36) includes a major diameter DMH, the low thread (48) includes a minor diameter DML, the high thread (36) includes a thread pitch PH, the low thread (48) includes a thread pitch PL, the high thread (36) includes a high thread (36) height HTH on the shank (22), the low thread (48) includes a low thread (48) height LTH along the shank (22), wherein the cement board screw satisfies the following criteria:

    PNG
    media_image1.png
    86
    691
    media_image1.png
    Greyscale

and
the tapered end (24, fig. 3) includes a wedge cut (34).

Regarding claim 25, Lin discloses the cement board screw of claim 1 wherein the tapered end (24, fig. 3) includes a tip angle (A; fig. 7) of between about fifteen and about twenty-five degrees (A; fig. 7; [0024]).

Regarding claim 27, Lin discloses a cement board screw (abstract), comprising:
a head end (26), a shank (22) and a tapered end (24, fig. 3), the head end (26) including a tool engaging part (60), the head end (26) located at one end of the shank (22) and the tapered end (24, fig. 3) located at an opposite end of the shank (22);
a high thread (36) formed along the shank (22), wherein the high thread (36) begins on the tapered end (24, fig. 3), extends onto the shank (22) and terminates at a first axial location (28) along the shank (22), wherein the high thread (36) defines a high peripheral edge (fig. 3), wherein the high thread (36) includes a leading flank (42) and a trailing flank (44) that meet at the high peripheral edge (fig. 3) and together define a high thread (36) angle, wherein the first axial location (28) is spaced from the head end (26);
a low thread (48) formed along the shank (22), wherein the low thread (48) begins on the tapered end (24, fig. 3), extends onto the shank (22) and terminates substantially at the first axial location (28) along the shank (22) such that an axial length 
a set of counter threads (38) on the shank (22) and running from proximate the first axial location (28) toward the head end (26), the counter threads (38) having a helical direction that is opposite (fig. 3) a helical direction of the high thread (36) and the low thread (48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPAP 2017/0016468 A1).

Regarding claim 8, Lin discloses the cement board screw of claim 1 except for wherein both the high thread (36) and the low thread (48) include a common and substantially uniform thread pitch (fig. 3) that is between about 0.100 inches and about 0.120 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein both the high thread and the low thread include a common and substantially uniform thread pitch that is between about 0.100 inches and about 0.120 inches limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 9, Lin discloses the cement board screw of claim 8 wherein each turn of the low thread (48) is located substantially at a mid-point (fig. 3) between adjacent turns of the high thread (36).

Regarding claim 14, Lin discloses the cement board screw of claim 11 except for wherein set of counter threads (38) is formed by no more than six counter threads (fig. 3), wherein each counter thread (38) extends helically through no more than one-hundred and twenty circumferential degrees (fig. 3).
	However, it would have been an obvious matter of design choice wherein set of counter threads is formed by no more than six counter threads, wherein each counter thread extends helically through no more than one-hundred and twenty circumferential degrees, as Applicant has not disclosed that it solves any stated problem of the prior art 

Regarding claim 15, Lin discloses the cement board screw of claim 11 except for wherein the set of counter threads (38) is formed by no more than four counter threads (fig. 3), wherein each counter thread (38) extends helically through no more than one-hundred and twenty circumferential degrees (fig. 3).
	However, it would have been an obvious matter of design choice wherein the set of counter threads is formed by no more than four counter threads, wherein each counter thread extends helically through no more than one-hundred and twenty circumferential degrees, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Lin.

Regarding claim 26, Lin discloses the cement board screw of claim 1 except for wherein the high peripheral edge (fig. 3) is defined with a radius of between about 0.002” and about 0.008” (fig. 3).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the high peripheral edge is defined with a radius of between about 0.002” and about 0.008” limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Claims 10 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPAP 2017/0016468 A1) in view of Craven (US 7,293,947 B2).

Regarding claim 10, Lin discloses the cement board screw of claim 1 wherein:
the head end (26) includes an end face (fig. 2) with a drive recess (60) formed therein; 
the head end (26) is formed as a countersunk head configuration with a frustoconical lower part (fig. 3) having a plurality of nibs (54);
except for [the end face of the head end (26) includes a textured surface feature].
Examiner notes that Lin does not explicitly disclose wherein the end face of the head end includes a textured surface feature. However, Craven teaches wherein the end face of the head end includes a textured surface feature. Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin wherein the end face of the head end includes a textured surface feature as taught by Craven which “…improves adhesion of motor, or similar products…” (col. 5, lines 58-61). 

Regarding claim 19, Lin discloses the cement board screw of claim 1 wherein:

except for [the head end (26) is formed as a countersunk head configuration with a frustoconical lower part (fig. 3) having a plurality of nibs (54), including a first plurality of large nibs and a second plurality of small nibs, wherein multiple small nibs are disposed between successive large nibs].
Examiner notes that Lin does not explicitly disclose wherein the head end is formed as a countersunk head configuration with a frustoconical lower part having a plurality of nibs, including a first plurality of large nibs and a second plurality of small nibs, wherein multiple small nibs are disposed between successive large nibs. However, Craven teaches wherein the head end (6) is formed as a countersunk head (fig. 10) configuration with a frustoconical lower part (fig. 1) having a plurality of nibs (30, 32), including a first plurality of large nibs (32) and a second plurality of small nibs (30), wherein multiple small nibs (30) are disposed between successive large nibs (32). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin wherein the head end is formed as a countersunk head configuration with a frustoconical lower part having a plurality of nibs, including a first plurality of large nibs and a second plurality of small nibs, wherein multiple small nibs are disposed between successive large nibs as taught by Craven to provide a means for the fastener to “seat flush with the cement board” (col. 5, lines 23-25). 

Regarding claim 20, Lin, as modified by Craven and as best understood by Examiner, discloses the cement board screw of claim 19 wherein:

the small nibs (30, Craven) are defined substantially on the outer lower part (fig. 2, Craven);
the large nibs (32, Craven) are defined on both the outer lower part (fig. 2, Craven) and the inner lower part (fig. 2, Craven).

Regarding claim 21, Lin, as modified by Craven, discloses the cement board screw of claim 20 wherein the large nibs (32, Craven) are defined by a first nib portion (fig. 2, Craven) on the outer lower part (fig. 2, Craven) and a second nib portion (fig. 2, Craven) on the inner lower part (fig. 2, Craven), wherein the first portion and the second nib portion (fig. 2, Craven) meet and define an interior nib angle (fig. 2, Craven) that is between about thirty-five and about fifty degrees (fig. 2, Craven).

Regarding claim 22, Lin, as modified by Craven, discloses the cement board screw of claim 20 wherein the first frustoconical taper angle (fig. 2, Craven) is at least twice the second frustoconical taper angle (fig. 2, Craven).

Regarding claim 23, Lin, as modified by Craven, discloses the cement board screw of claim 19 wherein:
the plurality of large nibs (32, Craven) have a uniform circumferential spacing (fig. 3, Craven), the plurality of large nibs (32, Craven) is formed by no more than six large nibs (fig. 3, Craven).

Regarding claim 24, Lin, as modified by Craven, discloses the cement board screw of claim 19 wherein each of the large nibs (32, Craven) includes a leading face (fig. 2, Craven) that joins the lower part at a radiused juncture and a trailing face (fig. 2, Craven) that joins the lower part at a juncture that is not radiused.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd